SPECIAL TERM OPINION
WOZNIAK, Chief Judge.
FACTS
By order on August 1, 1988 Dahlgren’s civil suit was dismissed for failure to state a claim upon which relief could be granted. See Minn.R.Civ.P. 12.02(5). The order did not direct entry of a judgment. Dahlgren filed an appeal and a petition for discretionary review and respondent Caring and Sharing, Inc. filed a notice of review.
DECISION
An order for dismissal is but an order upon which judgment may be entered, and the proper appeal is from the judgment. Bulau v. Bulau, 208 Minn. 529, 530, 294 N.W. 845, 846-47 (1940); Leisure Hills of Grand Rapids, Inc. v. Levine, 366 N.W.2d 302, 303 (Minn.Ct.App.1985), pet. for rev. denied (Minn. July 11, 1985). While it would have been preferable for the trial court to specifically direct entry of a judgment, the court administrator is required to enter judgment “forthwith” upon any order that denies all relief in a matter “unless the court otherwise directs.” Minn.R.Civ.P. 58.01.
Dahlgren may still appeal from a final judgment of dismissal, and respondent may file its own appeal or a notice of review. Dahlgren has not established a compelling reason for this court to extend discretionary review to the order for dismissal.
Appeal dismissed and discretionary review denied.